To compel respondent to set aside judgments, where two makers were sued, upon a joint and several promissory note. One defendant signed a cognovit and judgment was entered against him. The other defendant appeared and pleaded the former recovery, and the court held it a bar. Relator asks for a mandamus to set aside both judgments.
Denied April 7, 1892, without costs.
Held, that the first cognovit might properly be treated as a default as to the defendant signing it, under How. Stat. Sec. 7355; that the plaintiff might properly proceed to trial against the other defendant; that the judgment first taken should stand, and that the-Circuit Court would'without doubt set aside the last judgment on proper application.